DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. FIG. 6 contains a typographical error. Text for box 610 of FIG. 6 should read: 					“Determine [[grand]] ground truth”.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 9, 12-15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by , WIPO Application No. WO2016/039724 (Bodenhamer et al).
	Regarding claim 1, Bodenhamer et al. discloses: “a computer-implemented method, comprising: estimating, by one or more processors ([0011]: “one or more processors are configured to identify the estimated value for the at least one omitted characteristic by identifying a typical characteristic value for items known to satisfy the generic description”), a dimensional weight for an item ([0027]: “characteristics may include a weight and/or dimensions for the package”) purchased by a first user in an online market, wherein the item is shipped to a destination associated with the first user (FIG. 4: 458) from an origin associated with a second user (FIG. 4: 410, 454; [0058]: “interface 410, as illustrated, provides space for a user to enter a sender address 454 and a recipient address 458”; “For example, the interface may be integrated into an online store front for e-commerce”) using a carrier ([0062]: “The interface 410 may also provide a menu 480 of carrier options and enable the user to select 484 a desired option. The menu 480 may include multiple carriers and modes of shipping”), wherein the item is associated with a plurality of characteristics ([0027]: “characteristics may include a weight and/or dimensions for the package. Carriers generally require the dimensions to be structured as some combination or function of the package's maximal height, width, depth (or length), base area, circumference, or overall volume”), and wherein the dimensional weight is determined by referencing a plurality of learned vectors each representing a previously shipped item ([0011]: “For example, a typical characteristic value may be a function of actual values from previous items shipped that match the same description”); determining, by the one or more processors, an estimated cost based on the dimensional weight and the carrier ([0027]: “Generally, a carrier will require certain information about a package in order to determine the cost to ship the package); and scheduling, by the one or more processors, a delivery of the item with the carrier for the estimated cost” ([0027]: “The information may include an initial pick-up location and a delivery destination. The information may include detailed characteristics about the package”).
	With respect to claim 9, Bodenhamer et al. disclose: “a system (FIG. 2: 200), comprising: a memory, and at least one processor (FIG. 2: 250) coupled to the memory (FIG. 2: 270, 275; [0043]: “The example computer system 200 includes one or more processors 250 in communication, via a bus 215, with one or more network interfaces 210 (in communication with the network 110), I/O interfaces 220 (for interacting with a user or administrator), and memory 270. The processor 250 incorporates, or is directly connected to, additional cache memory 275”) and configured to: estimate ([0011]: “one or more processors are configured to identify the estimated value for the at least one omitted characteristic by identifying a typical characteristic value for items known to satisfy the generic description”) a dimensional weight for an item ([0027]: “characteristics may include a weight and/or dimensions for the package”) purchased by a first user (FIG. 4: 458) in an online market, wherein the item is shipped to a destination associated with the first user from an origin associated with a second user (FIG. 4: 410, 454; [0058]: “interface 410, as illustrated, provides space for a user to enter a sender address 454 and a recipient address 458”;  “For example, the interface may be integrated into an online store front for e-commerce”) using a carrier ([0062]: “The interface 410 may also provide a menu 480 of carrier options and enable the user to select 484 a desired option. The menu 480 may include multiple carriers and modes of shipping”), wherein the item is associated with a plurality of characteristics ([0027]: “characteristics may include a weight and/or dimensions for the package. Carriers generally require the dimensions to be structured as some combination or function of the package's maximal height, width, depth (or length), base area, circumference, or overall volume”), and wherein the dimensional weight is determined by referencing a plurality of learned vectors each representing a previously shipped item ([0011]: “For example, a typical characteristic value may be a function of actual values from previous items shipped that match the same description”); determine an estimated cost based on the dimensional weight and the carrier ([0027]: “Generally, a carrier will require certain information about a package in order to determine the cost to ship the package); and schedule a delivery of the item with the carrier for the estimated cost” ([0027]: “The information may include an initial pick-up location and a delivery destination. The information may include detailed characteristics about the package”).
	Regarding claim 15, Bodenhamer et al. discloses: “a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device ([Claim 19]: “A non-transitory computer readable media storing instructions that, when executed by a computing processor, cause the computing processor to”) to perform operations comprising: estimating ([0011]: “one or more processors are configured to identify the estimated value for the at least one omitted characteristic by identifying a typical characteristic value for items known to satisfy the generic description”) a dimensional weight for an item ([0027]: “characteristics may include a weight and/or dimensions for the package”) purchased by a first user in an online market, wherein the item is shipped to a destination associated with the first user (FIG. 4: 458) from an origin associated with a second user (FIG. 4: 410, 454; [0058]: “interface 410, as illustrated, provides space for a user to enter a sender address 454 and a recipient address 458”; “For example, the interface may be integrated into an online store front for e-commerce”) using a carrier ([0062]: “The interface 410 may also provide a menu 480 of carrier options and enable the user to select 484 a desired option. The menu 480 may include multiple carriers and modes of shipping”), wherein the item is associated with a plurality of characteristics ([0027]: “characteristics may include a weight and/or dimensions for the package. Carriers generally require the dimensions to be structured as some combination or function of the package's maximal height, width, depth (or length), base area, circumference, or overall volume”), and wherein the dimensional weight is determined by referencing a plurality of learned vectors each representing a previously shipped item ([0011]: “For example, a typical characteristic value may be a function of actual values from previous items shipped that match the same description”); determining an estimated cost based on the dimensional weight and the carrier ([0027]: “Generally, a carrier will require certain information about a package in order to determine the cost to ship the package), and scheduling a delivery of the item with the carrier for the estimated cost” ([0027]: “The information may include an initial pick-up location and a delivery destination. The information may include detailed characteristics about the package”).
	Regarding claims 5, 12 and 17, Bodenhamer et al. discloses: “the carrier is a local carrier” ([0025]: “For example, a local packing company may receive an item and package it, a regional company may transport the package from the local company to a regional hub, a long distance carrier may transport the package from the regional hub to a second regional hub, and a local delivery service provider may transport the package from the second hub to a delivery destination. These shipment participants would all be considered carriers”; “Examples of carriers include the United States Postal Service ("USPS"), FedEx Corporation ("FedEx"), United Parcel Services, Inc. ("UPS"), YRC Worldwide Inc. ("YRC"), Purolator Inc. ("Purolator"), Deutsche Post AG ("DHL")”; “Multiple carriers may participate in a shipment”). 
	With respect to claim 6, 13 and 19, Bodenhamer et al. discloses: “sending, by the one or more processors ([0011]: “one or more processors are configured to identify the estimated value for the at least one omitted characteristic by identifying a typical characteristic value for items known to satisfy the generic description”), a query comprising the dimensional weight ([0027]: “characteristics may include a weight and/or dimensions for the package”), the origin, and the destination to an application programming interface (FIG. 4: 410) offered by the carrier (FIG. 4: 410, 454, 458; [0058]: “interface 410, as illustrated, provides space for a user to enter a sender address 454 and a recipient address 458”; “For example, the interface may be integrated into an online store front for e-commerce”) and receiving the estimated cost in response” (Fig. 4: “Estimated Cost 480”, 484, 490; [0056]: “provides a menu 480 of carrier options and enables the user to select 484 a desired option. Once satisfied, the user may indicate that he or she wishes to purchase the selected shipping option 484, e.g., using a submit or purchase button 490”).
	Regarding claim 7, 14 and 20, Bodenhamer et al. discloses: “sending, by the one or more processors, the estimated cost (FIG. 4: “Estimated Cost 480”) to the second user; receiving, by the one or more processors, a confirmation of the estimated cost (Fig. 4: 480, 484, 490; [0056]: “provides a menu 480 of carrier options and enables the user to select 484 a desired option. Once satisfied, the user may indicate that he or she wishes to purchase the selected shipping option 484, e.g., using a submit or purchase button 490”), the origin and a pickup time from the second user ([0027]: “The information may include an initial pick-up location and a delivery destination. The information may include detailed characteristics about the package”); receiving, by the one or more processors, a confirmation of the destination and a drop-off time from the first user; accessing, by the one or more processors, an application programming interface (FIG. 4: 410) offered by the carrier to place a shipping order (Fig. 4: 484, 490; [0056]: “provides a menu 480 of carrier options and enables the user to select 484 a desired option. Once satisfied, the user may indicate that he or she wishes to purchase the selected shipping option 484, e.g., using a submit or purchase button 490”). comprising the item (FIG. 4: 460), the dimensional weight ([0027]: “characteristics may include a weight and/or dimensions for the package”), the origin (FIG. 4: 454), the pickup time ([0030]: “arrange for a carrier to pick up the package at an agreed upon date and time”), the destination ([0027]: “The information may include an initial pick-up location and a delivery destination”), and the drop-off time” ([0062]: “The menu 480 may indicate an estimate time until delivery”).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bodenhamer et al. in view of US Patent Application Publication No. 20180225553 (Ha et al).
	Claims 2, 3; 10; and 16 are dependent upon claims 1, 9 and 15, respectively.  As discussed above, claims 1, 9 and 15 are disclosed by Bodenhamer et al.  Thus, those limitations of claims 2, 3; 10; and 16 that are recited in claims 1, 9 and 15, respectively, are also disclosed by Bodenhamer et al.
	In addition, regarding claims 2, 10 and 16, Bodenhamer et al. further discloses: “determining, by the one or more processors ([0011]: “one or more processors are configured to identify the estimated value for the at least one omitted characteristic by identifying a typical characteristic value for items known to satisfy the generic description”), the dimensional weight by calculating a weighted average ([0078]: “the estimated characteristics are an average of characteristic values for items matching the descriptions, e.g., items previously shipped through the system”) of the actual dimensional weight for each vector ([0011]: “For example, a typical characteristic value may be a function of actual values from previous items shipped that match the same description”) in the one or more nearest vectors”.
	However, Bodenhamer et al. does not clearly disclose the remaining limitations of the claims.  To that end, Ha et al. discloses: “creating, by the one or more processors, a vector that represents the item based on the plurality of characteristics (ABSTRACT: “inputting the data expressed by the plurality of factors so as to express a word vector including sequence information of the factors through sequence learning of words corresponding to the factors with respect to each factor constituting the data in a first model”) using a deep learning model (ABSTRACT: “automatically classifying data expressed as a plurality of factors with values of a text word and a symbol sequence by using deep learning”); determining, by the one or more processors, one or more nearest vectors among the plurality of learned vectors by calculating distances between the vector and the plurality of learned vectors to determine the one or more nearest vectors ([0041]: “model refers to a language model that expresses text words as a multi-dimensional real-number and expresses a semantic/structural similarity between words as a distance between two vectors using a neural network model”; [0080]: “a product category is defined as a vector of |Y| dimension, such as y={y1, . . . , y|y|}”), wherein each vector in the one or more nearest vectors comprises an actual dimensional weight (“If an actual category vector is y′ and a category vector classified by a model is y″, E=ΣNn=1δ(y′, y″). Here, N denotes a number of pieces of learning data used for learning and δ(y′, y″) denotes a function indicating a difference between two vectors. Learning is performed so that an error value may be minimized. Various values, such as cross-entropy and Euclidean distance, may be used as the function”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Bodenhamer et al. with the invention of Ha et al. in order to provide to use deep learning to classify product category data and determine distances between product vectors (e.g., see ABSTRACT, [0080])
	Regarding claim 3, Ha et al. further discloses: “the deep learning model is an item similarity model” ([0041]: “model refers to a language model that expresses text words as a multi-dimensional real-number and expresses a semantic/structural similarity between words as a distance between two vectors using a neural network model”).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bodenhamer et al. in view of Ha et al. and European Patent Application No. EP3628851 (Piche et al).
	Claims 4 and 11 are dependent upon claims 2 and 10, respectively.  As discussed above, claims 2 and 10 are disclosed by the combination of Bodenhamer et al. and Ha et al.  Thus, those limitations of claims 2 and 10 that are recited in claims 4 and 11, respectively, are also disclosed by the combination of Bodenhamer et al. and Ha et al.  
	However, the combination of Bodenhamer et al. and Ha et al. does not clearly disclose the remaining limitations of the claims.  To that end with respect to claims 4 and 11, Piche et al. discloses: “the calculating the weighted average ([0050]: “the optimization system 136 to affect the controlled variables, or CVs”; FIG. 13; [0059]: Figure 13, an aggregate model for predicting a CV”; “The aggregate model may be used to provide a weighted average of the CV”) employs a cost function (FIG. 6: 136, 137, 138; [0049]: “The optimization system 136 may use the model 137 and optimizer 138 to optimize a cost function”) that biases the weighted average (FIG. 11; [0058]: “an alternative model configuration is provided in which the sampled model 137 has a fixed bias set added to it”) towards a heavier estimate” ([0052]: “The cost function is a mathematical representation of desired operational goals”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Bodenhamer et al. and Ha et al. with the invention of Piche et al. in order to provide a bias to obtain the desired operation goals (e.g., see Piche et al. @ [0052]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bodenhamer et al. in view of US Patent Application Publication No. 20200110809 (DeFelice).
	Claim 8 is dependent upon claim 1.  As discussed above, claim 1 is disclosed by  Bodenhamer et al.  Thus, those limitations of claim 1 that are recited in claim 8 are also disclosed by Bodenhamer et al.  
	However, Bodenhamer et al. does not clearly disclose the remaining limitations of the claim.  To that end with respect to claim 8, DeFelice discloses: “building, by the one or more processors, a plurality of external characteristics associated with an external item by harvesting information (Claim 1: “building a quantitative personality model of a target, by correlating known information about the target”) about the external item from a website (FIG. 2: 212, 250; [0049]: “The prospect information fusion system 212 is also connected to the Internet 250, where it can retrieve information from external sites or services, such as Google, Facebook, Instagram, etc., from data enrichment services, and from prospect websites”); creating, by the one or more processors, an external vector that represents the external item, adding, by the one or more processors, the external vector to the plurality of learned vectors ([0044]: “The generated vector can be evaluated according to its geometric distance from a target vector (where a shorter distance is preferred)”; Claim 1: “creating a vector representation of the estimated expression of each trait in the quantitative personality model of the target”) based on the plurality of external characteristics ([0050]: “The prospect information fusion component 212 collates the available information from both CRM system 216 and the Internet 250 into a representation of known or supposed facts about a particular candidate”) using a deep learning model (FIG. 9: 914; [0082]: “the neural classification network is implemented with input nodes 912, recurrent nodes 914, and output nodes 916”; “The recurrent nodes 914 are implemented using one of LSTMs, deep learning networks”). It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Bodenhamer et al. with the invention of DeFelice in order to provide a generated vector from the fusion of prospect information available from external websites using deep learning model/network (e.g., see Defelice @ [0044], [0050], [0082]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bodenhamer et al. in view of Piche et al.
	Claim 18 is dependent upon claims 15.  As discussed above, claim 15 is disclosed by Bodenhamer et al.  Thus, those limitations of claim 15 that are recited in claim 18 are also disclosed by Bodenhamer et al.  
	However, Bodenhamer et al. does not clearly disclose the remaining limitations of the claim.  To that end with respect to claim 18, Piche et al. discloses: “the calculating the weighted average ([0050]: “the optimization system 136 to affect the controlled variables, or CVs”; FIG. 13; [0059]: Figure 13, an aggregate model for predicting a CV”; “The aggregate model may be used to provide a weighted average of the CV”) employs a cost function (FIG. 6: 136, 137, 138; [0049]: “The optimization system 136 may use the model 137 and optimizer 138 to optimize a cost function”) that biases the weighted average (FIG. 11; [0058]: “an alternative model configuration is provided in which the sampled model 137 has a fixed bias set added to it”) towards a heavier estimate” ([0052]: “The cost function is a mathematical representation of desired operational goals”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Bodenhamer et al. with the invention of Piche et al. in order to provide a bias to obtain the desired operation goals (e.g., see Piche et al. @ [0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                         6/1/2022
Primary Examiner                    AU2644